UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY LAVONNE BERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
District Judge. (5:08-cr-00247-FL-1; 5:12-cv-00732-FL; 5:10-cv-
00227-FL)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Lavonne Berry, Appellant Pro Se. Edward D. Gray, Jennifer
P. May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Lavonne Berry seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to deny

relief on his 28 U.S.C. § 2255 (2012) motion.                         The order is not

appealable      unless        a    circuit         justice     or     judge       issues      a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard       by

demonstrating        that     reasonable           jurists    would       find     that      the

district      court’s      assessment         of    the    constitutional         claims     is

debatable     or     wrong.        Slack      v.    McDaniel,       529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a       debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     Limiting        our    review       to    the        issues    raised       in     Berry’s

objections to the magistrate judge’s report and recommendation

and his informal brief, see Wright v. Collins, 766 F.2d 841,

845–46 (4th Cir. 1985); 4th Cir. R. 34(b), we conclude that

Berry has not made the requisite showing.                          Accordingly, we deny

                                               2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.

                                                                     DISMISSED




                                      3